                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Thomas Heath                                  )             Civil Action No. 2: 18-3190-RMG
                                              )
                       Plaintiff,             )
                                              )
        V.                                    )                 ORDER AND OPINION
                                              )
Town oflsle of Palms, Isle of Palms           )
Police Department, Mayor James Carroll,       )
Acting Chief Kimberly S. Usry, Capt.          )
Swain, Sgt. Derrick D. Ambas, Officer         )
James Couche, FTO Amanda Postell and          )
Joshua Phillips,                              )
                                              )
                       Defendants.            )
~~~~~~~~~~~~~~-                               )
       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 10) recommending that the motion to dismiss brought by Defendants Isle of Palms Police

Department, Mayor Carroll and Acting Chief Usry ("Moving Defendants") (Dkt. No. 4) be

granted. For the reasons set forth below, the Court adopts the R & Ras the Order of the Court and

grants Moving Defendants' motion to dismiss.

I.     Background

       Plaintiff brings claims for violation of his constitutional rights under 42 U.S.C. § 1983 and

state law claims for false imprisonment, negligence/gross negligence, slander/defamation, and

assault and battery. (Dkt. No. 1-1.) His claims arise from an alleged incident in which he was

arrested by the Isle of Palms Police Department on suspicion of breaking into a car. Plaintiff

alleges that he was detained for approximately two hours, during which he was restrained and laid

down in the back of the patrol car, causing him physical discomfort, including due to his being 90

years old, resulting in his medical alert device being activated, but ignored, and medical responders

being called to assist him.


                                                  -1-
II.     Legal Standard

A.      Review of R & R

        The Magistrate Judge makes a recommendation to the Court that has no presumptive

weight and the responsibility to make a final determination remains with the Court. Mathews v.

Weber, 423 U.S. 261 , 270-71 (1976). The Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l)(C).

Where there are no objections to the R & R, the Court reviews the R & R to "only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation." Fed.

R. Civ. P. 72 advisory committee's note; see also Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983) ("In the absence of objection ... we do not believe that it requires any explanation.").

B.      Motion to Dismiss Pursuant to Rule 12(b)(6)

        Rule l 2(b )(6) of the Federal Rules of Civil Procedure permits the dismissal of an action if

the complaint fails "to state a claim upon which relief can be granted." A motion to dismiss tests

the legal sufficiency of the complaint and "does not resolve contests surrounding the facts, the

merits of the claim, or the applicability of defenses. . . . Our inquiry then is limited to whether the

allegations constitute a short and plain statement of the claim showing that the pleader is entitled

to relief. " Republican Party ofN. C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992) (internal quotation

marks and citation omitted). On a Rule 12(b)(6) motion, the Court is obligated to "assume the

truth of all facts alleged in the complaint and the existence of any fact that can be proved, consistent

with the complaint's allegations." E. Shore Mkts., Inc. v. JD. Assocs. Ltd. P 'ship, 213 F.3d 175,

180 (4th Cir. 2000). Although the Court must accept the facts in a light most favorable to the

Plaintiff, the Court " need not accept as true unwarranted inferences, unreasonable conclusions, or

arguments. " Id. Generally, to survive a motion to dismiss the complaint must provide enough facts

to "' state a claim to relief that is plausible on its face. '" Ashcroft v. Iqbal, 556 U.S . 662, 679 (2009)


                                                    -2-
(quoting Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Fed. R. Civ. Pro. 8(a)(2).

Although the requirement of plausibility does not impose a probability requirement at this stage,

the complaint must show more than a "sheer possibility that a defendant has acted unlawfully."

Iqbal, 556 U.S . at 678. A complaint has "facial plausibility" where the pleading "allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged." Id.

Discussion

III.    Discussion

        The Court finds that the Magistrate Judge ably addressed the issues and correctly concluded

that the Moving Defendants should be dismissed from this action. As to Defendant Isle of Palms

Police Department, to state a claim pursuant to 42 U.S.C. § 1983, Plaintiff must allege that a right

secured by the fed eral constitution or laws was violated by a "person" acting under the color of

state law. See West v. Atkins, 487 U.S . 42, 48 (1988). It is well settled that a municipal police

department is not a "person" amendable to suit under § 1983 . See, e.g., Hunt v. West Columbia

Police Dept., No. 3:14-70-MGL, 2015 WL 4274827, at *2 (D.S.C. July 14, 2015) ("A local police

department, is an instrumentality of a municipality-not an independent entity-and thus is not a

' person ' within the meaning of § 1983 ."). Regarding Plaintiffs state law claims, the South

Carolina Tort Claims Act is the exclusive civil remedy available against a governmental entity in

the state or its employees. S.C. Code Ann. § 15-78-30(d), (h).

       As to Defendants Mayor Carroll and Acting Chief Ursy, Plaintiffs federal claim is subject

to dismissal because a claim brought under § 1983 against an individual in his or her official

capacity is a claim against the entity. See Kentucky v. Graham , 473 U.S. 159, 166 (1985) ("Thus,

while an award of damages against an official in his personal capacity can be executed only against

the official ' s personal assets, a plaintiff seeking to recover on a damages judgment in an official-

capacity suit must look to the government entity itself."). As with Defendant Isle of Palms Police


                                                 -3-
Department, Plaintiffs tort claims against Defendants Carroll and Usry are likewise subject to

dismissal because the South Carolina Tort Claims Act mandates that "only the entity employing

the employee whose act gives rise to the claim may be sued." S.C. Code Ann. 15-78-70(c).

       Moreover, Plaintiff neither filed a response in opposition to the Moving Defendants'

motion to dismiss nor objected to the R & R. Plaintiffs lack of response indicates his intent not

to continue prosecuting his claims and, therefore, subjects the claims to sua sponte dismissal. See

Fed. R. Civ. P. 41(b) (" If the plaintiff fails to prosecute or to comply with these rules or a court

order, a defendant may move to dismiss the action or any claim against it."); Link v. Wabash R.R.

Co., 370 U.S. 626, 630-31 (1962) ("The authority of a court to dismiss sua sponte for lack of

prosecution has generally been considered an 'inherent power,' governed not by rule or statute but

by the control necessarily vested in courts to manage their own affairs so as to achieve the orderly

and expeditious disposition of cases.").

       For these reasons, the Magistrate Judge correctly determined that the Moving Defendants'

motion to dismiss should be granted.

IV.    Conclusion

       For the foregoing reasons , the Court ADOPTS the R & R (Dkt. No. 10) as the Order of the

Court. The claims against Defendants Isle of Palms Police Department, Mayor Carroll and Acting

ChiefUrsy are DISMISSED WITH PREJUDICE. The action as to the remaining Defendants is

REFERRED BACK to the Magistrate Judge for pre-trial proceedings.

       AND IT IS SO ORDERED.




                                                       United States District Court Judge
February S , 2019
Charleston, South Carolina


                                                 -4-
